Citation Nr: 1623035	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  13-16 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for fatty tumors, to include cysts.

2.  Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disorder (COPD) and asthma.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.  

In August 2015, the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the electronic claims file.   

In October 2015, the Board remanded the matters for additional development.  In a December 2015 rating decision, the Appeals Management Center (AMC) granted service connection for bilateral foot fungus.  This represents a full grant of the benefits sought.  Thus, that claim is no longer before the Board.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran reports that he has fatty tumors from his waist up due to his active duty service.  See May 2010 VA Form 21-526.  The Veteran was afforded a VA examination in May 2011 where the examiner found that the Veteran had one subcutaneous nodule on his left elbow and two on his right elbow, and one on his right upper abdominal quadrant.  The examiner noted the service treatment records which indicated that the Veteran had a pilonidal cyst removed on July 26, 1967 and a right axilla cyst removed on March 10, 1969.  The examiner noted that the in-service physician indicated that the cyst was either a "lipoma or a sebaceous cyst," and that the specimen would be sent to pathology.  No pathology report was included in the records.  The examiner stated that she could not resolve the issue without resort to mere speculation since she did not have the pathology report.  Further, the Veteran reported that he had been treated at the Navy Medical Center in San Diego during service for the removal of cysts.  The San Diego medical records were not of record.  

The Board remanded the matter to obtain missing treatment records from the Navy Medical Center in San Diego, also referred to as Balboa Hospital, and for an addendum opinion after a review of the obtained Balboa Hospital records.  The AOJ obtained the missing Balboa Hospital records.  The Veteran was afforded a skin diseases VA examination in December 2015.  However, the examiner did not provide any opinion regarding the Veteran's cysts.  The examiner merely provided opinions regarding the Veteran's skin conditions of the feet.  The AOJ failed to comply with the Board's remand in this regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders").  Therefore, the Board finds that a remand is necessary to obtain an adequate medical opinion.  

Also, the Board remanded the matter of entitlement to service connection for a respiratory disorder for an opinion by a pulmonary physician specialist.  In December 2015, Dr. W.T., an anesthesiologist, and not a pulmonary specialist, provided a medical opinion.  The AOJ failed to comply with the Board's remand in this regard.  See Stegall.  Therefore, the Board finds that a remand is necessary to obtain a medical opinion from a pulmonary physician specialist.  



Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the May 2011 VA examiner (or an appropriate medical professional).  In that regard, the May 2011 examiner indicated that she could not provide an opinion without resorting to speculation due to missing pathology reports from the Veteran's surgeries at Balboa Hospital.  The examiner is asked to provide an opinion as to the following:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's fatty tumor, to include cysts, were incurred or related to active service.  

The examiner's attention is directed to service treatment records which indicate the removal of cysts from the United States Navy Hospital in San Diego.  

The October 2015 Board remand requested an opinion regarding the Veteran's fatty tumor, to include cysts; however, the December 2015 examiner only provided an opinion regarding the Veteran's skin condition of the feet.  

Please provide a complete explanation for the opinion.

2.  Then schedule the Veteran for a VA examination with a pulmonary physician specialist (The October 2015 Board remand requested that a pulmonary specialist provide an opinion.  However, the December 2015 VA examiner was not a pulmonary specialist.) regarding his respiratory disorder claim.  The electronic claims file must be made available to, and reviewed by, the examiner.  All appropriate clinical testing should be conducted.  The examiner should provide a medical opinion that expressly addresses the following:

Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's respiratory disorder, specifically COPD, began in or is related to service.

The examiner's attention is directed to Dr. J.A.'s May 2013 correspondence where he opined that the Veteran's lung disease may be at least "partially due to his occupational exposures while in the Navy. . . While it is difficult to separate some findings from emphysema secondary to tobacco use, [the Veteran's] history of exposure, appropriate latency period, symptoms, and radiologic findings are at least suggestive of lung disease due to asbestos exposure."  This opinion was inadequate because Dr. J.A. did state that it was "at least as likely as not" or a "probability of 50 percent or greater" that the Veteran's COPD was related to service.  

If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion would be speculative, including noting whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge.

Please provide a complete explanation for the opinion.

3.  Ensure the development outlined above has been accomplished, and then readjudicate the claims on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




